Name: Commission Regulation (EEC) No 472/81 of 24 February 1981 establishing the standard average values for customs purposes of citrus fruits and apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 2. 81 Official Journal of the European Communities No L 51 /9 COMMISSION REGULATION (EEC) No 472/81 of 24 February 1981 establishing the standard average values for customs purposes of citrus fruits and apples and pears 1570/70 and (EEC) No 1641 /75 to the elements communicated to the Commission in accordance with Article 4 ( 1 ) of Regulation (EEC) No 1570/70 and Article 4 ( 1 ) of Regulation (EEC) No 1641 /75 that the standard average values should be fixed as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits ( x ), as last amended by Regulation (EEC) No 223/78 (2), and in particular Article 2 thereof, Having regard to Commission Regulation (EEC) No 1641 /75 of 27 June 1975 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears (3), as amended by Regulation (EEC) No 224/78 (4 ), and in particular Article 2 thereof, Whereas it follows from the application of the notes and criteria laid down by Regulations (EEC) No The standard average values provided for in Article 2 ( 1 ) of Regulation (EEC) No 1570/70 and in Article 2 ( 1 ) of Regulation (EEC) No 1641 /75 shall be as shown in the tables in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 27 February 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 February 1981 . For the Commission Karl-Heinz NARJES Member of the Commission (!) OJ No L 171 , 4 . 8 . 1970, p . 10 . (2 ) OJ No L 32, 3 . 2 . 1978 , p . 7 . (3 ) OJ No L 165, 28 . 6 . 1975, p . 45 . (4) OJ No L 32, 3 . 2 . 1978 , p . 10 . No L 51 / 10 Official Journal of the European Communities 26 . 2 . 81 ANNEX Table I : Citrus fruits Amount of standard average values/ 100 kg gross Code Description Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 1 . Lemons : 1.1  Spain 1 822 346-49 112-51 261-67 30-36 53 763 122-64 23-20 1.2 (deleted) 1.3  Countries in southern Africa 1.4  Other African countries and countries on the Mediterranean 1 768 336-31 109-20 253-98 29-47 52 182 119-04 22-52 1,5  USA 2 030 386-10 125-37 291-58 33-83 59 908 136-66 25-85 1.6  Other countries         2. Sweet oranges : 2.1  Countries on the Mediterranean : 2.1.1  Navels (with the exception of Navel sanguines), Navelines, Navelates, Salus ­ tianas, Vernas, Valencia lates, Maltese blondes, Shamoutis, Ovalis , Trovita, Hamlins 1 266 240-84 78-20 181-88 21-10 37 369 85-25 1612 2.1.2  Sanguines and semi-sanguines, including Navel sanguines and Maltese sanguines . . 1 582 300-92 97-71 227-25 26-36 46 691 106-51 20-15 2.1.3  Other 813 154-69 50-23 116-82 13-55 24 002 54-75 10-35 2.2  Countries in southern Africa 2.3  USA 2.4  Brazil 2.5  Other countries 1 258 239-23 77-68 180-67 20-96 37 120 84-68 16-02 3 . Grapefruit and pomelos : 3.1 (deleted) 3.2  Cyprus , Egypt, Gaza, Israel , Turkey 1 146 217-92 70-76 164-57 19-09 33 813 77-13 14-59 3.3  Countries in southern Africa         3.4  USA 1 998 379-96 123-38 286-95 33-29 58 956 134-49 25-44 3.5  Other American countries 1 155 219-63 71-32 165-86 19-24 34 079 77-74 14-70 3.6  Other countries 909 172-85 56-13 130-54 15-14 26 820 61-18 11-57 4. Clementines 2 136 406-21 131-90 306-77 35-59 63 029 143-78 27-20 5 . Mandarines, including Wilkins 1 851 352-06 114-32 265-88 30-85 54 627 124-62 23-57 6 . Monreales and satsumas 1 243 236-31 76-73 178-46 20-70 36 667 83-64 15-82 7 . Tangerines, tangelos , tangors and other citrus fruits falling within subheading 08.02 B of the Common Customs Tariff, not elsewhere speci ­ fied or included 2 785 529-57 171-96 399-93 46-40 82 169 187-45 35-46 26. 2. 81 Official Journal of the European Communities No L 51 /11 Table II : Apples and pears Code Description Amount of standard average values/ 1 00 kg gross Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 8 . Apples : 8.1  Countries of the southern hemisphere . . . . 8.2  European third countries 928 176-50 57-31 133-29 15-46 27 386 62-47 11-82 8.3  Countries of the northern hemisphere other than European countries 2 272 432-05 140-29 326-29 37-86 67 039 152-93 28-93 9. Pears : 9.1  Countries of the southern hemisphere ....  0) - C) - 0) o - 0) - 0) o - 0) 9.2  European third countries 9.3  Countries of the northern hemisphere other than European countries 2 339 444-68 144-39 335-82 38-96 68 998 157-40 29-77 (') The standard average value for this code number is established by Regulation (EEC) No 2451 /80 of 24 September 1980 (OJ No L 253, 26 . 9 . 1980).